Name: Council Regulation (EEC) No 2145/90 of 16 July 1990 on the application of Decision No 3/90 of the EEC-Finland Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation - Decision No 3/90 of the EEC-Finland Joint Committee of 5 June 1990 amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Europe;  international affairs;  executive power and public service
 Date Published: nan

 30 . 7 . 90 Official Journal of the European Communities No L 199 / 3 COUNCIL REGULATION (EEC) No 2145 /90 of 16 July 1990 on the application of Decision No 3 /90 of the EEC-Finland Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Republic of Finland ( J ) signed on 5 October 1973 entered into force on 1 January 1974; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the said Agreement , the Joint Committee adopted Decision No 3 / 90 amending that Protocol ; Whereas it is necessary to apply that Decision in the Community , HAS ADOPTED THIS REGULATION: Article 1 Decision No 3 / 90 of the EEC-FinlandJoint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1990 . For the Council The President G. DE MICHELIS ( ») OJ No L 328 , 28 . 11 . 1973 , p. 2 .